           Case 21-32156 Document 173 Filed in TXSB on 08/31/21 Page 1 of 2
                                                                                                  United States Bankruptcy Court
                                                                                                      Southern District of Texas

                                                                                                          ENTERED
                         IN THE UNITED STATES BANKRUPTCY COURT                                          August 31, 2021
                           FOR THE SOUTHERN DISTRICT OF TEXAS                                         Nathan Ochsner, Clerk
                                    HOUSTON DIVISION

                                                                §
In re:                                                          §       Chapter 11
                                                                §
AGILON ENERGY HOLDINGS II LLC, et al.                           §       Case No. 21-32156 (MI)
                                                                §
                         Debtors.1                              §       (Jointly Administered)
                                                                §

    ORDER GRANTING DEBTORS’ UNOPPOSED EMERGENCY MOTION FOR ENTRY
           OF ORDER EXTENDING THE EMERGENCY DIP FACILITY’S
                  MATURITY DATE TO SEPTEMBER 3, 2021
                         [Relates to Docket No. 172]

          The Court has considered the Emergency Unopposed Motion for Entry of Agreed Order

Extending the Emergency DIP Facility’s Maturity Date to September 3, 2021 and it appearing

that notice of the Motion is sufficient and that no further notice need be provided, and it further

appearing that the relief requested in the Motion is in the best interests of the Debtors, their

estates, and their creditors, it is hereby ORDERED that:

          1.       The maturity date of the Emergency DIP Facility (as defined in the Motion) is

hereby extend to September 3, 2021, at no cost.

          2.       All other terms and provisions of the Emergency Senior Secured Superpriority

Debtor-in-Possession Financing Term Sheet, dated as of July 12, 2021, shall remain in full force

and effect.




1
    The debtors and debtors in possession these chapter 11 cases, along with the last four digits of their respective
    Employer Identification Numbers, are as follows: Agilon Energy Holdings II LLC (3389), Case No. 21-32156;
    Victoria Port Power LLC (4894), Case No. 21-32157; and Victoria City Power LLC (4169), Case No. 21-32158.
    The Debtors’ mailing address is: 480 Wildwood Forest Drive, Suite 475, Spring, Texas 77380.

                                                          1

96773591v.2
        Case 21-32156 Document 173 Filed in TXSB on 08/31/21 Page 2 of 2




        3.     This Court retains jurisdiction with respect to all matters arising from or in

relation to the interpretation or implementation of this Order, including any dispute arising under

the Services Agreement.

 DATED: ________________
Signed: August
        October31,
                17,2021
                    2018

                                             Marvin____________________________________
                                                    Isgur
                                                                   Marvin
                                             United States Bankruptcy      Isgur
                                                                       Judge
                                                         United States Bankruptcy Judge




                                                2

96773591v.2
